Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,531,380 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-12 are allowed. The prior art of record fails to disclose the feature wherein the frequency resource information to be included in the trigger frame includes first type resource information used for random access and second type resource information used for scheduled access, wherein the random access is performed by the single STA based on orthogonal frequency division multiple access (OFDMA), wherein the beacon frame further comprises a second field related to whether or not the trigger frame includes the first type resource information, as recited in claim 1 and similarly recited in claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seok (Pub No.: 2016/0113034) is a show system which considered pertinent to the claimed invention.
Seok discloses a method and apparatus for uplink channel access in a High Efficiency WLAN (HEW). According to one aspect, a method for transmitting an uplink frame by a station (STA) to an 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KAN YUEN/Primary Examiner, Art Unit 2464